Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
On 2/19/2021, a requirement for restriction/election was mailed out that contained an incorrect value for the period for reply. A corrected requirement for restriction/election was sent out on 3/8/2021 and the requirement for restriction/election of 2/19/2021 was withdrawn. Also on 3/8/2021, a response to the original requirement for restriction/election was received. This response will be considered the response for the updated requirement for restriction/election of 3/8/2021, and no additional response to this requirement for restriction/election is required.

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 3/8/2021 is acknowledged.
Claims 15 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/8/2021.
The Applicant stated that claims 1-19 and 21 read on one or more embodiments of Species A, however the examiner respectfully disagrees as claims 15 and 19 in addition to claim 20 do not read on elected Species A.
Claim 15, drawn to a smooth portion without microgrooves, does not read on the elected species, as no embodiment of Species A features a smooth portion. Non-elected Species D is described as having a smooth portion, and additional non-elected species have illustrated surfaces which could be 
Claim 19, drawn to spiral microgrooves, does not read on the elected species, as no embodiment of the Species A feature spiral microgrooves. Spiral microgrooves are a feature of non-elected Species E, G, and L, however they are not shown in any embodiment of Species A. Therefore, claim 19 is withdrawn from further consideration.
Claim 20, drawn to a transcutaneous implant, does not read on the elected species, as no embodiment of the Species A is a transcutaneous implant. Non-elected Species B is a transcutaneous implant, however no embodiment of Species A describes such an implant. Therefore, claim 20 is withdrawn from further consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the pull-out direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 10 are considered indefinite due to the limitation “longitudinally toward the bone.” The limitations of “longitudinally” and “toward the bone” both indicate directions which may be different, making it unclear in what direction the microgrooves should be oriented. Additionally, it is indefinite how the microgrooves could be oriented “toward the bone” when implanted in the bone. Therefore, claims 8 and 10 will be interpreted as meaning “longitudinal to the bone,” in that the microgrooves are oriented perpendicular to the longitudinal axis of the bone. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 5 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 5 includes the limitation that “the portion of the exposed surface having the plurality of parallel microgrooves is in direct contact with bone.” The bone included in this claim is a part of a human organism. It is recommended that claim 5 be amended to read as “the portion of the exposed surface having the plurality of parallel microgrooves is configured to be in direct contact with bone.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 16-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci et al. (U.S. Publication No. 2001/0039454).
Regarding claim 1, Ricci et al. discloses a surgical implant (“orthopedic implants,” paragraph 0055) comprising a plastic component (paragraph 0055) having an exposed surface, wherein at least a portion of the exposed surface has a plurality of parallel microgrooves (mircogeometric patterns, paragraph 0055; Fig. 1) that enhance bone growth and osseointegration with adjacent bone (paragraph 0003) and, after the osseointegration, increase pull-out force of the surgical implant from the adjacent bone as adhesion to the bone is increased (paragraph 0003), wherein the microgrooves can have widths of 2 to 12 micrometers (paragraph 0061), depths of 2 to 12 micrometers (paragraph 0061), crests of 2 to 12 micrometers (paragraph 0061), and a periodicity, which is the sum of the crest and microgroove width and therefore can be equal to 4 to 24 micrometers.
Regarding claim 2, Ricci et al. discloses the surgical implant of claim 1, wherein the plastic component is the surgical implant (paragraphs 0024 and 0055).
Regarding claim 3, Ricci et al. discloses the surgical implant of claim 1, wherein the surgical implant further comprises a non-plastic coating (paragraph 0055), which could be interpreted as a non-plastic component connected to the plastic component.
Regarding claim 4, Ricci et al. discloses the surgical implant of claim 1, wherein the plastic component is made of polyetheretherketone (PEEK) (paragraph 0053).
Regarding claim 5, Ricci et al. discloses the surgical implant of claim 1, wherein, after the surgical implant has been implanted, the portion of the exposed surface having the plurality of parallel microgrooves is in direct contact with bone (paragraph 0024). Additionally, the plurality of microgrooves on the exposed surface are designed to promote osseointegration and bone growth on the implant (paragraph 0024), and therefore sometime after implantation would have some amount of bone growing on the surface thereof and therefore would be in direct contact with the bone.
Regarding claim 6, Ricci et al. discloses the surgical implant of claim 5, wherein the plurality of parallel microgrooves are oriented perpendicular to the pull-out direction from the bone, as there are no significant limitations as to what direction the pull-out direction is. An implant being excised from bone could reasonably be pulled out in any direction depending on the circumstances causing the implant to be pulled out. As the pull-out direction could be any direction, any direction could also be perpendicular to at least one configuration of the pull out direction. Additionally, one embodiment of the surgical implant has a pattern with two intersecting sets of parallel microgrooves wherein one set of these microgrooves are perpendicular to the longitudinal axis of the bone, wherein if the implant were pulled out of the bone along this longitudinal axis, the grooves are perpendicular to the pull-out direction (Fig. 20).
Regarding claim 7, Ricci et al. discloses the surgical implant of claim 5, wherein: any partial portion of the exposed surface could be interpreted as being a second portion of the exposed surface, as there are no structural limitations differentiating the second portion from the rest of the exposed 
Regarding claim 8, Ricci et al. discloses the surgical implant of claim 7, wherein one embodiment of the surgical implant (100) contains a second plurality of parallel microgrooves (116) wherein a portion of this plurality of parallel microgrooves (116) are oriented longitudinally toward the bone (Fig. 20).
Regarding claim 9, Ricci et al. discloses the surgical implant of claim 1, wherein, after the surgical implant has been implanted, the portion of the exposed surface of the surgical implant is adjacent to an exposed surface of the bone (paragraph 0024). Additionally, the plurality of microgrooves on the portion of the exposed surface are designed to promote osseointegration and bone growth on the implant (paragraph 0024), and therefore sometime after implantation would have some amount of bone growing on the surface thereof and therefore would be adjacent to an exposed surface of the bone.
Regarding claim 10, Ricci et al. discloses the surgical implant of claim 9, wherein one embodiment of the surgical implant (100) contains a plurality of two intersecting sets of parallel 
Regarding claim 11, Ricci et al. discloses the surgical implant of claim 1, wherein in one embodiment (Fig. 20) thereof, the portion of the exposed surface (106) is an exterior surface of the surgical implant as the exposed surface is on the outside of the surgical implant (Fig. 20).
Regarding claim 12, Ricci et al. discloses the surgical implant of claim 1, wherein in one embodiment (Fig. 20) thereof, the portion of the exposed surface (106) is an interior surface of the surgical implant as the exposed surface is part of a femoral stem which is positioned inside of and therefore interior to a bone, as opposed to being outside of the bone such as the femoral head (130) of the implant.
Regarding claim 13, Ricci et al. discloses the surgical implant of claim 1, wherein the microgrooves can have widths of 4-12 micrometers (paragraph 0061), depths of 4-12 micrometers (paragraph 0061), crests of 4-12 micrometers (paragraph 0061), and a periodicity, which is the sum of the crest and microgroove width and therefore can be equal to 8 to 24 micrometers.
Regarding claim 14, Ricci et al. discloses the surgical implant of claim 13, wherein the microgrooves can have widths of 8-12 micrometers (paragraph 0061), depths of 8-12 micrometers (paragraph 0061), crests of 8-12 micrometers (paragraph 0061), and a periodicity, which is the sum of the crest and microgroove width and therefore can be equal to 16 to 24 micrometers.
Regarding claim 16, Ricci et al. discloses the surgical implant of claim 1, wherein the plurality of parallel microgrooves are oriented concentrically on the portion of the exposed surface (Fig. 16).
Regarding claim 17, Ricci et al. discloses the surgical implant of claim 1, wherein the plurality of parallel microgrooves are oriented longitudinally on the portion of the exposed surface (Fig. 1).
Regarding claim 18, Ricci et al. discloses the surgical implant of claim 1, wherein the plurality of parallel microgrooves are oriented circumferentially on the portion of the exposed surface (claim 7). 
Regarding claim 21, Ricci et al. discloses the surgical implant of claim 1, wherein the plurality of parallel microgrooves are configured to inhibit soft tissue ingrowth across the microgrooves (paragraph 0050), inhibit scar tissue formation where bone is needed to regenerate (Fig. 0052), and induce contact guidance to promote bone growth along the microgrooves (paragraph 0050). Additionally, as the claim contains a substantial amount of functional language ("configured for", "configured to", etc.), applicant is reminded that, per MPEP 2114, apparatus claims must be structurally distinguishable from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774                                                                                                                                                                                                        3/26/21